Title: From John Quincy Adams to Abigail Smith Adams, 28 May 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



St: Petersburg 28. May 1812.

I find in your letter of 5. Jany: last that you make mention of others which you had written in Septr: Octr: and Novr: preceding—Of those, when the original of the enclosed was written, I had received only the last—that of 17 Novr:—But on the twelfth of this Month I received your’s of September 24. 1811—and last Monday that of 17. Feby: 1812—N:2. Your letter of October is yet to come; unless perchance it went to Halifax, or to some other den of Cacus, where the sacred rights of private Correspondence, with many other rights equally sacred to all honest and honourable men, are trampled under foot, incidentally.
Letter-writing may be called the trade, or in old English Law and Poetical language the mistery of persons in my condition—To us therefore it becomes habitually an object of importance to know, whether and when the letters that we write to our Correspondents are received by them, and whether those which are written by them in return are received by us—This may account to you for the formal stiffness with which I number in regular series all the letters that I write to you, and for that with which I particularize the time when I receive every one of yours that comes to hand—The receipt of letters from any of my friends, is always interesting to my feelings, although their contents must sometimes be, and of late have been peculiarly distressing—From you, every letter combines a double and treble interest, and even when long delayed on their passage, comes with a welcome almost as dear, as those, which have made the greatest speed.
Your letters continue to remind me of my obligations to superintend personally the Education of my eldest boys, and my own heart as constantly reminds me of my other motives for wishing to return home—I have written to have the children sent to me, if they can be sent this year; but I am afraid my request will be received too late for the accomplishment of my wish—I have also written to the President, expressing my desire not to be left here longer than another Winter, which will accomplish the period of absence which he and myself had contemplated when he was pleased to make me the offer of this mission—I have no expectation of enjoying in America the tranquility, the leisure, or the comforts of various kinds, which naturally attend my situation here—My family too, after my return will require a sort of provision, for which I shall be less prepared than when I left home, and for which I must rely upon a Gracious Providence—But as far as I can make up my mind, I am satisfied, that my duties both to my Country and to my family beckon me homeward—that I cannot in the nature of things make myself so useful to either of them here, as there, and that I must not at their expence consult my own ease or convenience. I regretted much that the opportunity afforded me for returning last Summer, was necessarily lost, though by Circumstances the result of which are among my most precious enjoyments—But I retain all my sentiments and opinions with regard to the office which I declined, and which I hope and trust is filled by a Gentleman better fitted for it than I should have been.
Dr: Johnson’s indulges himself in merriment (portly, not to say coarse merriment, such as suited his character) with Milton, for hastening home from Italy, at a critical period of his Country’s troubles, to let his zeal and patriotism evaporate in a private school—I think that notwithstanding the Doctor’s grave ridicule, I shall in this respect follow the example of Milton—My design is to be the schoolmaster of my children—A task for which I am not entirely without experience—I had taught George, what I am afraid he has in my absence forgotten, but what I still hope was not entirely lost—John has been too constantly absent from me, since he was of an age to learn any thing, but I do not intend he shall always be without such instruction as I can give him—Charles I have taken from the beginning—He reads French with ease, and speaks it I believe nearly as well as most French boys of his age—He speaks German too, but without any teaching from me; the English is of the three languages that which he is most embarrassed in speaking, but I am now teaching him to read it.—I flatter myself that with one year’s assiduity more, he will read all three as well as persons full-grown—After having executed with two of my children the Office of the school-mistress, I shall not feel ashamed to assume with them the duties of the schoolmaster—The question does indeed sometimes occur to me, whether I do not give them time which might be more usefully employed? Possibly there are meditations more sublime, and occupations more liberal, to which my vacant hours might be dedicated.—But there is an attraction in these more powerful than in the others, and no positive and commanding sense of duty has hitherto diverted me from them.
You will ere this have ample reason to be convinced that Mr: J’s rule of taking the exact Counterpart of England’s Interest, for the anticipation of her practical policy, is not likely to fail at this time—The Regent, since the Restrictions upon his authority have expired, has pursued a course equally unexpected to his former friends and adversaries—It is perhaps too soon to pronounce definitively upon its character—Louis XII. did not avenge the injuries of the Duke of Orleans—The Sovereign of Britain buries in oblivion the animosities of the Heir Apparent—In this point of View he might say like Harry the fifth in Shakespeare that
Consideration, like an Angel came
And whipp’d the offending Adam out of him.
But other motives, and other impulses are attributed to his present conduct, which if true exhibit him in a light for less Heroical—These are not merely circulated in the whispers of private scandal—They have been proclaimed by a Peer of the Realm, in open Parliament, and in language the most energetic and indignant—uncontradicted—So that the only change yet discovered at the head of that Government is an individual unprotected by that Wall of Brass which amidst the innumerable errors, and miseries, and calamities of the late Reign, surrounded and defended the person of the Sovereign—a respected private character.—There is no symptom of a change of policy towards America.
Of France and Russia, and the European Continent, I shall say nothing; and would to Heaven there were little to be said—You will hear enough and too much by public Report. Though we had a snow-storm here last Monday, being the 25th: of May, we have now what passes in this Country for Summer—I long for the pleasures of rustification which we enjoyed the last Season; but they are luxuries with which I cannot indulge myself—We are to pass the Summer in the City.—My daughter has four teeth, and is breeding four more—She is however very well; as we are all.—I remain ever dutifully your’s
A.